William B. Brown, J.,
concurring in the syllabus and
judgment and dissenting from Part III.
I dissent from Part III of the majority’s opinion because I believe the majority erred in ruling that an action in prohibition was not available to Ohio Bell.
The majority rules that Ohio Bell had no cognizable action *58in prohibition in the Court of Appeals for the sole reason that it failed to demonstrate the trial court’s usurpation of judicial power. However, Ohio Bell’s failure to demonstrate the above usurpation arises from its failure to convince both the Court of Appeals and this court on the merits that either subject-matter jurisdiction or personal jurisdiction of the trial court was lacking. Since Ohio Bell’s challenge to at least the subject-matter jurisdiction of the trial court was more than insubstantial, we should rule that its action in prohibition was cognizable. The majority’s ruling to the contrary is confusing since it would imply that whenever a relator loses such an action in prohibition for reason that its jurisdictional argument on the merits is rejected, then that relator had no cognizable action to begin with. Thus, while I agree that Ohio Bell’s arguments in the Court of Appeals should have failed, I think that its action in prohibition was cognizable for reason that Ohio Bell’s claim was not insubstantial.